Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
2.	This office action is in response to the amendment filed on 04/29/2022. Claims 3 and 7 are canceled, and claims 1-2, 4-6, and 8-13 are pending and have been considered below.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

4.	Claims 1-2 and 4-6 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kim et al. (US 2011/0035691 A1).

Claim 1. Kim discloses an apparatus, comprising: 
circuitry configured to: 
receive data from a touch panel ([0092]);
control a display screen to display a first plurality of icons and a first object (background image/wall paper) in a first overlapping display arrangement (fig. 10 a) wherein the first plurality of icons is displayed in a matrix arrangement, and the first plurality of icons is overlapped on the first object (fig. 10a);
determine, based on the received data, a path of a movement of a second object (…moving one or more fingers close within a predetermined distance..) ([0201]); and 
change, on the display screen, the first overlapping display arrangement of the first plurality of icons and the first object to a specific display arrangement in which the first plurality of icons is displaced to make the first object visible ([0202]-[0203]) [wherein icons are moved to a section of the screen to reveal background image/wall paper or blank screen]).

Claim 2. Kim discloses the apparatus according to claim 1, wherein the circuitry is further configured to: determine the second object in proximity to the display screen such that the display screen is untouched by the second object ([0201],fig. 10a); and change the first overlapping display arrangement of the first plurality of icons and the first object to the specific display arrangement based on the determination that the second object is in proximity to the display screen ([0202], [0205]).

Claims 4 and 5 represent the method and medium of claim 1, respectively and are rejected under similar rationale.

Claim 6. Kim discloses the apparatus according to claim 1, wherein the path of the movement of the second object corresponds to a direction of the movement of the second object (fig. 10a). 

5.	Claims 8-10 and 13 are rejected under 35 U.S.C. § 103(a) as being unpatentable over of Kim et al. (US 2011/0035691 A1) in view of Shimotani et al. (US 2011/0164063).

Claim 8. Kim discloses the apparatus according to claim 1, wherein the circuitry is further configured to:
a first icon of the second plurality of icons overlaps a second icon of the second plurality of icons based on the second overlapping display arrangement (the figure shows more than three icons thus any three icons of the plurality of icons once they are made into a scattered pile (shown in Fig. 10C) can be the claimed three icons) ([0203]), and the second icon of the second plurality of icons overlaps a third icon of the second plurality of icons based on the second overlapping display arrangement (the figure shows more than three icons thus any three icons of the plurality of icons once they are made into a pile can be the claimed three icons) ([0202]-[0203] fig. 10a,b).
However, Shimotani discloses control the display screen to display a second plurality of icons in a second overlapping display arrangement (detecting an overlap which can occur among the icon display positions where the plurality of icons are displayed) ([0048]); and change, on the display screen, the second overlapping display arrangement of the second plurality of icons to a non-overlapping display arrangement in which the second plurality of icons is along the determined path of the movement of the second object (when the overlap detecting unit detects an overlap among the icon display positions, the image information creating unit 303 creates image information including the icons which are rearranged in such a way that no overlap occurs among their icon display positions, and transfers the image information to the image information storage area 322 of the memory 32. In this case, the detection of an overlap among the icon display positions and the rearrangement of the icons can be implemented by calculating and comparing the display address of each of the icons after the movement and display has been carried out on the basis of a default display position defined by an icon attribute of each of the icons which is assigned to and stored in a predetermined area of the memory 32) ([0048], fig. 5). Therefore, it would have been obvious to an artisan before the invention was made to include Shitomani’s teachings in Kim’s. One would have been motivated to do so in order to provide a display input device that obtains a great improvement in its operability and user friendliness.

Claim 9. Kim and Shitomani disclose the apparatus according to claim 8, Kim further discloses wherein the circuitry is further configured to change the second overlapping display arrangement of the third icon, the second icon, and the first icon to the non-overlapping display arrangement in which the third icon, the second icon, and the first icon are from a middle of a lower side of the display screen to an upper portion of a right side of the display screen, based on the path of the movement of the second object from the middle of the lower side of the display screen to the upper portion of the right side of the display screen (the finger starts from the left side of the display screen and travels to the right side of the display screen, which causes the new display arrangement to have less icons displayed near the left side of the display screen while a lot more icons are displayed near the right side of the display screen as shown in the figure.) ([0203], fig. 10c), proximity sensor is able to detect any direction, including a direction from middle lower side to upper right side of the display screen, and the display arrangement of icons would change accordingly) ([0105]).

Claim 10. Kim and Shitomani disclose the apparatus of claim 8, Kim further discloses wherein the circuitry is further configured to change the second overlapping display arrangement of the third icon, the second icon, and the first icon to the non-overlapping display arrangement in which the third icon, the second icon, and the first icon are from a right portion of a lower side of the display screen to an upper portion of a left side of the display screen, based on the path of the movement of the second object from the right portion of the lower side of the display screen to the upper portion of the left side of the display screen (the finger starts from the left side of the display screen and travels to the right side of the display screen, which causes the new display arrangement to have less icons displayed near the left side of the display screen while a lot more icons are displayed near the right side of the display screen as shown in the figure.) ([0203], fig. 10c), proximity sensor is able to detect any direction, including a direction from middle lower side to upper right side of the display screen, and the display arrangement of icons would change accordingly) ([0105]).

Claim 13. Kim and Shitomani disclose the apparatus of claim 8, Shitomani further discloses wherein the circuitry is further configured to: change, on the display screen, the second overlapping display arrangement of the second plurality of icons to the non-overlapping display arrangement in which the second plurality of icons is along a direction of the movement of the second object ([0048], fig. 5); determine the second object touches the touch panel subsequent to the change of the second overlapping display arrangement to the non-overlapping display arrangement (ST 405, fig. 4); detect, based on the determination the second object touches the touch panel, coordinates on the touch panel at which the second object touches the touch panel ([0041],[0042]); identify an icon of the second plurality of icons in the non-overlapping display arrangement based on the detected coordinates ([0061]); and execute a process corresponding to the identified icon (ST 411, fig. 4). One would have been motivated to do so in order to provide a display input device that obtains a great improvement in its operability and user friendliness.

6.	Claims 11 and 12 rejected under 35 U.S.C. § 103(a) as being unpatentable over Kim et al. US 20110035691 A1 in view of Shimotani et al. (US 2011/0164063) and further in view of Wagner et al. US 20110163971 A1.

Claim 11. Kim and Shitomani disclose the apparatus according to claim 8, but fail to explicitly disclose wherein the first icon overlaps the second icon in an overlapping order, and the circuitry is further configured to determine a specific order of the second overlapping display arrangement of the second plurality of icons based on the overlapping order 
However, Wagner discloses wherein the first icon overlaps the second icon in an overlapping order, and the circuitry is further configured to determine a specific order of the overlapping display arrangement of the plurality of icons based on the overlapping order (See Figs. 5A-D. Specifically see Fig. 5C with [0175], the paragraph recites that the photo icons are in a predefined arrangement. The icons are overlapped but are also ordered from number 1 to number 13. See [0195] says they are photo icons/thumbnails).  It would have been obvious to one of ordinary skill in the art before the invention was made to modify Kim’s pile of icons to include numerically ordered thumbnail icons in an overlapping arrangement as taught by Wagner. Motivation to do so would be for sorting techniques that lessen burden on the user finding a specific icon.

Claim 12. Kim and Shitomani disclose the apparatus according to claim 8, but fail to explicitly disclose wherein the first icon of the second plurality of icons is below [[a]]the second icon of the second plurality of icons in the second overlapping display arrangement of the second plurality of icons, and the non-overlapping display arrangement of the second plurality of icons in a specific order includes the second icon after the first icon from a lower side of the display screen to an upper side of the display screen.
However, Wagner discloses wherein a first icon of the plurality of icons is below a second icon of the plurality of icons in an overlapping display arrangement (See Fig. 5C photo 5 [i.e., first icon] is below photo 10 [i.e. second icon]), and the non-overlapping display arrangement of the plurality of icons in the specific order includes the second icon after the first icon from a lower side of the display screen to an upper side of the display screen (See [0175] Fig. 5D photo 5 is in an upper side of the screen above photo 10 which is on a relatively lower side of the screen, the photo arrangement shifts to a non-overlapping state). It would have been obvious to one of ordinary skill in the art before the invention was made to modify Kim’s pile of icons to include numerically ordered thumbnail icons in a non-overlapping arrangement as taught by Wagner. Motivation to do so would be for sorting techniques that lessen burden on the user finding a specific icon.

Response to Arguments
7.	Applicant’s arguments and amendments filed on 04/29/2022 have been fully considered but are moot in light of new ground of rejection(s).

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phenuel S. Salomon whose telephone number is (571) 270-1699.  The examiner can normally be reached on Mon-Fri 7:00 A.M. to 4:00 P.M. (Alternate Friday Off) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHENUEL S SALOMON/Primary Examiner, Art Unit 2171